Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 10, 2015

The Court of Appeals hereby passes the following order:

A15A2165. SHANNON TERRY et al. v. BRIAN STEPHENS.

      This case began as a dispossessory proceeding in magistrate court. After an
adverse ruling, tenants Shannon and Jannie Terry appealed to the superior court. On
June 1, 2015, the superior court entered an order affirming the magistrate court
judgment. On June 24, 2015, the Terrys filed a notice of direct appeal to this Court.
We lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
and citation omitted); see also OCGA § 5-6-35 (a) (1). Because the Terrys did not
follow the proper procedure for requesting appellate review in this case, we lack
jurisdiction over this appeal.
      Moreover, even if the Terrys had a right of direct appeal, this appeal is
untimely. Although a notice of appeal generally may be filed within 30 days of entry
of the order sought to be appealed, appeals from judgments in dispossessory actions
must be filed within 7 days of the date the judgment was entered. See OCGA § 44-7-
56; Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334, 335-
336 (715 SE2d 752) (2011). The Terrys, however, filed their notice of appeal 23 days
after the superior court’s order was entered.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     08/10/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.